GILLESPIE, Chief Justice:
Edward Evans appeals from a conviction in the Circuit Court of Jones County of the crime of burglary and a sentence of five years in the state penitentiary. We have carefully considered the various assignments of error and find no reversible error. One of the principal contentions is that the officers unlawfully searched appellant’s hotel room. In our opinion, the statement of the underlying circumstances supporting the affidavit for a search warrant met the test required by Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), and O’Bean v. State, 184 So.2d 635 (Miss.1966).
Affirmed.
PATTERSON, INZER, SMITH and ROBERTSON, JJ., concur.